United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.D., Appellant
and
DEPARTMENT OF THE AIR FORCE,
PETERSON AIR FORCE BASE,
Colorado Springs, CO, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 18-1347
Issued: September 17, 2019

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge
On June 28, 2018 appellant filed a timely appeal from a January 2, 2018 decision of the
Office of Workers’ Compensation Programs (OWCP). The Clerk of the Appellate Boards
assigned Docket No. 18-1347.1
By decision dated January 2, 2018, an OWCP hearing representative finalized an
overpayment determination in the amount of $24,828.50.2 The January 2, 2018 decision does not
contain findings regarding the fact and amount of overpayment.3 Rather, the hearing
representative only made a finding that appellant was not at fault in the creation of the
overpayment, but was not entitled to waiver of recovery of the overpayment.
1

The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of Procedure
provides: “The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the
time of its final decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal.”
20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for the first time on
appeal. Id.
2

The overpayment was found due to an under deduction of premiums for optional life insurance and post-retirement
basic life insurance.
3

See 20 C.F.R. § 10.126;

Section 8124(a) of FECA provides: OWCP shall determine and make a finding of fact and
make an award for or against payment of compensation.4 Its regulations at section 10.126 of Title
20 of the Code of Federal Regulations provide: The decision of the Director of OWCP shall
contain findings of fact and a statement of reasons.5 Moreover, OWCP’s procedure manual
provides: The reasoning behind OWCP’s evaluation should be clear enough for the reader to
understand the precise defect of the claim and the kind of evidence which would overcome it.6
The Board has noted that, in overpayment determinations, it is essential that OWCP
provide the recipient of compensation with a clear statement showing how the overpayment was
calculated.7 This requirement for a clear statement of findings was not done in this case.
Additionally, the Board finds that in correspondence to OWCP dated May 15, 2017,
appellant requested that certain OWCP and Board employees be subpoenaed before the Branch of
Hearings and Review. The record before the Board does not contain a ruling made on these
subpoena requests made prior to the April 14, 2017 preliminary overpayment determination.
The Board finds that, as the January 2, 2018 decision contained no findings with regard to
how the fact and amount of the overpayment were determined, the decision will be set aside and
the case remanded to OWCP. After such further development as OWCP deems necessary, it shall
issue an appropriate decision with regard to the relevant overpayment issues and appellant’s
subpoena requests.8 Accordingly,

4

U.S.C. § 8124(a); see R.C., Docket No. 16-0563 (issued May 4, 2016); Hubert Jones, Jr., 57 ECAB 467
(2006); Paul M. Colosi, 56 ECAB 294 (2005).
5

See supra note 3.

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 2.1400.5 (February 2013).

7

J.M., Docket No. 18-1505 (issued June 21, 2019); D.L., Docket No. 17-1096 (issued September 6, 2017);
Teresa A. Ripley, 56 ECAB 528 (2005).
8

See 20 C.F.R. § 10.619.

2

IT IS HEREBY ORDERED THAT the January 2, 2018 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded to OWCP for further
proceedings consistent with this order of the Board.
Issued: September 17, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

3

